Citation Nr: 0940241	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-35 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for asbestosis or 
pleural effusion, to include as due to asbestos exposure 
(asbestos-related lung disorder).

2.  Entitlement to service connection for an asbestos-related 
lung disorder.

3.  Entitlement to service connection for residuals of 
rheumatic fever, including fever, a rash, and arthralgia of 
the joints.

4.  Entitlement to a compensable initial rating for mitral 
regurgitation with murmur (heart disability).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and E.B.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to 
October 1966.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  The 
Veteran attended a hearing before the undersigned in March 
2009.

The claim for an increased initial evaluation for a heart 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDINGS OF FACT

1. The Veteran's claim for service connection for an 
asbestos-related lung disorder was denied in June 2003; an 
appeal was not perfected.

2.  The Veteran has submitted new evidence of pulmonary 
asbestosis and it is related to an unestablished fact 
necessary to substantiate the claim.

3.  The competent medical evidence is against a finding that 
the Veteran has a current diagnosis of an asbestos-related 
lung disorder.

4.  The competent medical evidence supports a finding that 
the Veteran currently experiences residuals of rheumatic 
fever, including fever, a rash, and arthralgia of the joints, 
which are related to service.


CONCLUSIONS OF LAW

1.  New and material evidence pertinent to the claim of 
entitlement to service connection for an asbestos-related 
lung disorder has been presented and the claim is reopened.  
See 38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156(a) 
(2009).

2.  An asbestos-related lung disorder was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.306, 3.309 (2009).

3.  Residuals of rheumatic fever, including fever, a rash, 
and arthralgia of the joints, were incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Here, the Board 
is granting service connection for residuals of rheumatic 
fever and reopening the claim for service connection for an 
asbestos-related lung disorder.  Thus, no further discussion 
of the VCAA is required in regards to those claims.

However, the Board is denying service connection for an 
asbestos-related lung disorder.  As such, the duties to 
notify and assist for that claim must be discussed.  Proper 
notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in May 2008 that fully addressed all notice 
elements.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The Veteran was 
also advised as to disability evaluations and effective dates 
in the May 2008 letter.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted VA and private treatment records.  The Veteran 
was afforded a VA medical examination in June 2008.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.



New and Material Evidence

A claim that has been denied, and not appealed, will not be 
reopened.  See 38 U.S.C.A. §§ 7104(b), 7105(c); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302(a).  The exception to this rule 
provides that if new and material evidence is presented or 
secured with respect to the disallowed claim, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers.  "Material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  See 38 C.F.R. § 
3.156.  When determining whether a claim should be reopened, 
the credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran's claim was denied in June 2003 because there was 
no evidence of a current asbestos-related lung disorder.  The 
claims file contains an October 2007 private medical opinion 
which diagnoses pulmonary asbestosis with intestinal fibrosis 
of the lungs.  Again, the credibility of this evidence is 
presumed for the purposes of determining whether the claim 
can be reopened.  See Id.  This evidence was not previously 
submitted, and is therefore "new."  As the evidence 
provides a current diagnosis, a fact not previously 
established, it is considered "material."  New and material 
evidence has therefore been submitted, and the claim for 
service connection for an asbestos-related lung disorder is 
reopened.  Here, the Board finds that development is complete 
and the Board can therefore make a decision on the merits.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the Veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

1.  Asbestos-Related Lung Disorder

In cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993), McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for compensation 
claims based on asbestos exposure.  See M21-1, VBA ADJUDICATION 
PROCEDURE MANUAL M21-1 MANUAL REWRITE (M21-1 MR), Part IV, Subpart 
ii, Ch. 2, Section C, Topic 9 and Section H, Topic 29 (Dec. 
13, 2005).  The M21-1 MR notes that '[i]nhalation of asbestos 
fibers can produce fibrosis, the most commonly occurring of 
which is interstitial pulmonary fibrosis, or asbestosis.' For 
purposes of information only, and without reliance thereon, 
the Board notes that asbestosis is defined as a form of lung 
disease caused by inhaling fibers of asbestos and marked by 
interstitial fibrosis.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
146 (28th ed. 1994). 

The first question for consideration in evaluating a service 
connection claim is whether the competent evidence 
demonstrates a current disability.  Here, the Veteran has 
submitted a private medical opinion, which was apparently 
commissioned by an attorney for use in a legal matter 
unrelated to these proceedings.  In that action, it appears 
that the Veteran is claiming asbestos exposure post-service 
as a "contractor," in direct contradiction to the Veteran's 
contentions on his Asbestos Exposure Questionnaire, wherein 
he stated he was exposed to asbestos daily in service but 
never again after discharge.

The private medical opinion, dated October 2007, is based on 
a complete pulmonary evaluation of the Veteran, including a 
review of his medical history and a physical examination.  
Pulmonary Function Tests (PFTs) showed normal vital and total 
lung capacities, although use of an inhaler did improve lung 
capacity, which suggested minimal reversible bronchospasm.  A 
prior CT scan and one conducted for the October 2009 opinion 
showed asbestos-related pleural disease.  The examiner 
diagnosed adult-onset asthma and asbestos-related pleural 
disease.

In June 2008, the Veteran attended a VA examination.  The 
Veteran's medical records and claims file were reviewed and 
discussed in depth and a thorough physical examination was 
conducted.  A CT scan was conducted in April 2008 but was not 
high resolution.  This CT scan showed no asbestos-related 
pleural disease.  The Veteran underwent a high resolution CT 
scan in June 2008, which showed no findings strongly 
suggestive of asbestosis and no pleural plaquing.  PFTs were 
normal.  The VA examiner found no evidence of asbestos-
related lung disease, no asbestosis, and no pleural asbestos-
related lung disease.

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility of that 
physician's statement.  Sanden v. Derwinski, 2 Vet. App. 97 
(1992).  In evaluating the probative value of competent 
medical evidence, "[t]he probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches."  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Here, the Board finds the opinion 
of the June 2008 VA examiner to be more probative than that 
of the October 2007 private examiner.  The VA examiner 
meticulously discussed all of the evidence that was before 
the October 2007 examiner, in addition to reviewing two 
additional CT scans, and provided a more complete and 
reasoned analyses.  The Board also notes that the private 
opinion was obtained in conjunction with private litigation 
and did not consider the VA examiner's findings.  As such, 
the Board finds that June 2008 VA opinion is more probative, 
and that it is evidence that the Veteran is not currently 
diagnosed with an asbestos-related lung disorder of any kind.

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu, 
supra.  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds the 
weight of the competent medical evidence goes against the 
Veteran's claim that he has a current asbestos-related lung 
disorder.

The Board notes that lay persons, such as the Veteran, are 
not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu, supra.  Although the Veteran 
certainly believes he has an asbestos-related lung disorder, 
and has stated such, this statement is not supported by 
competent medical evidence.  In addition, the Veteran's 
credibility is called into question by the fact that he 
contends in this appeal that he was exposed to asbestos only 
in service, but claimed in private litigation that he was 
exposed to asbestos in his post-service career.

Where the medical evidence establishes that a Veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing Veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  The Board has 
carefully considered the Veteran's assertions and the 
evidence that he has submitted.  However, the competent 
medical evidence is against the Veteran's claim that he has a 
current asbestos-related lung disorder.  The criteria for 
service connection has not been met on appeal.  Caluza, 
supra.  The evidence is not in equipoise, so the provisions 
of 38 U.S.C.A. 5107(b) regarding reasonable doubt are not 
applicable.  The claim is denied.

2.  Residuals of Rheumatic Fever

The Veteran seeks service connection for the residuals of 
rheumatic fever.  Having carefully considered the claim in 
light of the record and the applicable law, the Board is of 
the opinion that the evidence is at an approximate balance 
and the appeal will be allowed.  

In 1963, while in the service, the Veteran was diagnosed with 
rheumatic fever and spent approximately four months in the 
hospital.  His symptoms included jerking movements and a rash 
on his wrist.  Ever since that time, the Veteran reports a 
fever approximately 120 days of the year, in 20- to 22-day 
segments.  These fevers are accompanied by a slight rash on 
his chest, severe arthralgia in the wrists, knees, feet, 
ankles, and back, and elevated inflammatory makers.  Medical 
providers have told the Veteran that these symptoms may be 
attributable to the rheumatoid fever, to adult onset Still's 
Disease, or to Reiter's Syndrome.  The symptoms have also 
been ascribed to an undiagnosed illness.

Therefore, the questions at issue herein are whether the 
Veteran's symptoms are related to rheumatic fever and, if so, 
whether there is evidence of an inservice occurrence of an 
injury or disease and medical evidence of a nexus or 
relationship between the current disability and the inservice 
disease or injury.

The Board obtained an independent medical opinion on the 
etiology of the Veteran's illness in June 2009.  The 
examiner's findings were difficult to interpret, as she 
appeared to find the Veteran's symptoms were not related to 
rheumatic fever, could not be attributed to any known 
disorder, and were related to rheumatic fever.  However, at 
one point she did find that the symptoms experienced by the 
Veteran are as likely as not attributable to rheumatic fever 
in service, but not to adult onset Still's Disease, or to 
Reiter's Syndrome.  The benefit of the doubt must be resolved 
in the Veteran's favor.  As such, the Board finds that this 
opinion is favorable evidence in support of the Veteran's 
claim.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to the inconsistencies in the 
independent medical opinion; however, such development would 
not materially assist the Board in this determination.  Under 
the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for residuals of 
rheumatic fever will be granted.  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

The claim was service connection for asbestosis or pleural 
effusion is reopened.

Service connection for asbestosis or pleural effusion is 
denied.

Service connection for residuals of rheumatic fever is 
granted.


REMAND

The Veteran has not been afforded a VA examination for his 
heart disability since November 2005, prior to the February 
2006 grant of service connection.  A VA examination is 
required to determine the current severity of the disability.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994) (holding a 23-
month old psychiatric examination too remote in time to 
adequately support the Board's decision in an appeal for an 
increased rating).  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2009).  Such an examination 
or opinion is necessary to make a decision on a claim if all 
of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of the heart disability.  The 
entire claims file must be made 
available to the VA examiner.  
Pertinent documents should be reviewed, 
including VA and private treatments 
records, and the statements of the 
Veteran.  The examiner should conduct a 
complete history and physical, assign 
all current diagnoses related to the 
heart disability, and describe the 
symptoms and severity of the disability 
in detail.

All necessary diagnostic testing should 
be conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


